232 S.W.3d 602 (2007)
Marvin COTTON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88070.
Missouri Court of Appeals, Eastern District, Division Two.
September 4, 2007.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst., Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The movant, Marvin Cotton, appeals the motion court's denial, following an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. We have reviewed the parties' briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court's order and judgment denying the movant's Rule 24.035 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).